Exhibit 10.20

DELTIC TIMBER CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

As Amended and Restated

Effective as of January 1, 2005



--------------------------------------------------------------------------------

DELTIC TIMBER CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

As Amended and Restated Effective as of January 1, 2005

Table of Contents

 

Article

  

Title

   Page I    Definitions    I-1 II    Administration    II-1 III    Eligibility
   III-1 IV    Restored Thrift Plan Benefit    IV-1 V    Restored Pension Plan
Benefit    V-1 VI    Supplemental Plan Benefits    VI-1 VII    Amendment and
Termination    VII-1 VIII    Miscellaneous    VIII-1



--------------------------------------------------------------------------------

DELTIC TIMBER CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

As Amended and Restated Effective as of January 1, 2005

PURPOSE

Deltic Timber Corporation (the “Company”) hereby amends and restates the Deltic
Timber Corporation Supplemental Executive Retirement Plan, effective as of
January 1, 2005 (the “Plan”). The purpose of this Plan is to restore Pension
Plan and Thrift Plan benefits that cannot be paid under the Pension Plan and the
Thrift Plan due to limitations imposed by the Code, and to comply with the terms
of any agreements to provide Supplemental Plan Benefits under Article VI.

The Plan is being amended and restated to comply with the requirements of Code
Section 409A and the regulations issued thereunder, with respect to amounts
deferred on and after January 1, 2005. Any changes made to the Plan through this
amendment and restatement that relate to such requirements shall be effective as
of January 1, 2005. The provisions of the Plan relating to amounts deferred
prior to January 1, 2005 shall not be affected in any way by the changes being
made through this restatement, it being expressly intended that such amounts
shall remain exempt from the requirements of Code Section 409A. To the extent
required under Code Section 409A and applicable regulations, any new payment
event or form of payment adopted during 2006 in conjunction with this amendment
and restatement shall not cause a payment to be made to a Participant during
2006 that was not otherwise scheduled to be paid in 2006, nor cause a payment
otherwise payable in 2006 to be paid in a subsequent year; in the event such new
payment event would provide for payment during 2006, no payment shall be made in
accordance with the event until January 1, 2007.

The Plan constitutes an unsecured promise by the Company or an Adopting Employer
to pay benefits in the future. Participants in the Plan shall have the status of
general unsecured creditors of the Company or the Adopting Employer, as
applicable. Each Adopting Employer shall be solely responsible for payment of
the benefits of its employees and their beneficiaries. The Plan is unfunded for
Federal tax purposes and for purposes of Title I of the Employee Retirement
Income Security Act of 1974. Any amounts set aside to defray the liabilities
assumed by the Company or an Adopting Employer will remain the general assets of
the Company or an Adopting Employer and shall remain subject to the claims of
the Company’s or the Adopting Employer’s creditors until such amounts are
distributed to the Participants.



--------------------------------------------------------------------------------

ARTICLE I

Definitions

(a) “Account or Accounts” shall mean a Participant’s Deferred Compensation
Account, Employer Matching Account, or Grandfathered Account.

(b) “Actuarial Equivalent” or “Actuarially Equivalent” shall mean equality in
value of the aggregate amounts expected to be received under different manners
of payment applying reasonable interest rate and mortality assumptions.

(c) “Adopting Employer” shall mean a Related Employer that has elected, with the
consent of the Board of Directors of the Company, to adopt the Plan.

(d) “Applicable Code Provisions” shall mean any and all limitations imposed
under Code Sections 401(a)(4), 401(a)(17), 402(g), 401(k), 401(m), and 415.

(e) “Basic Pension Plan Benefit” shall mean the amount of pension payable in the
normal form to the Participant under the Pension Plan after reduction to comply
with the Applicable Code Provisions.

(f) “Beneficiary” shall mean the person or persons designated by a Participant
upon such forms as shall be provided by the Committee, to receive any benefits
payable under the Plan after the Participant’s death. If the Participant shall
fail to designate a Beneficiary, or if for any reason such designation shall be
ineffective, or if such Beneficiary shall predecease the Participant or die
simultaneously with the Participant, then the Beneficiary shall be, in the
following order of preference (i) the Participant’s surviving spouse, or
(ii) the Participant’s estate. In the event of any dispute as to the entitlement
of any Beneficiary, the Committee’s determination shall be final, and the
Committee may withhold any payment until such dispute has been resolved.

(g) “Board” or “Board of Directors” shall mean the board of directors of a
Participating Employer.

(h) “Change in Control” shall mean (i) a change in the ownership of the
Corporation occurring as the result of a person, or more than one person acting
as a group, acquiring ownership of stock of the Corporation which, when combined
with stock held by such person or group, constitutes more than fifty percent
(50%) of the total fair market value or total voting power of the Corporation,
provided the person or group was not considered as owning more than fifty
percent (50%) of the value or voting power prior to the acquisition, (ii) a
change in the effective control of the Corporation occurring (A) as the result
of a person, or more than one person acting as a group, acquiring ownership of
stock of the Corporation possessing thirty-five percent (35%) or more of the
total voting power of stock of the Corporation, or (B) as the result of the
replacement of a majority of the members of the Board during a twelve (12) month
period by directors whose appointment or election is not endorsed by a majority

 

I-1



--------------------------------------------------------------------------------

of the members of the Board prior to the date of the appointment or election, or
(iii) a change in the ownership of a substantial portion of the assets of the
Corporation occurring as the result of a person, or more than one person acting
as a group, acquiring assets from the Corporation that have a total gross fair
market value equal to or more than forty percent (40%) of the total gross fair
market value of all the assets of the Corporation immediately prior to such
acquisition. Whether a Change in Control has occurred shall be governed by
regulations issued under Code Section 409A.

(i) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(j) “Committee” shall mean the persons designated by the Board of the Company as
the Administrative Committee for the Plan pursuant to Article II.

(k) “Company” shall mean Deltic Timber Corporation, a Delaware corporation, and
its successors.

(l) “Compensation” shall mean the Participant’s compensation as that term is
defined under the Thrift Plan for purposes of elective deferrals to such plan.

(m) “Corporation” shall mean, for purposes of determining whether a Change in
Control event has occurred, (i) the corporation for whom the Participant is
performing services; (ii) the corporation that is liable for the payment of the
deferred compensation to the Participant (or all corporations so liable if more
than one corporation is liable); or (iii) a corporation that owns more than
fifty percent (50%) of the total fair market value and total voting power of the
corporation described in (i) or (ii), or any corporation in a chain of
corporations in which each corporation owns more than fifty percent (50%) of
such value and voting power of another corporation in the chain, ending in a
corporation described in (i) or (ii).

(n) “Deferred Compensation Account” shall mean an account established to record
any Compensation deferred by a Participant to this Plan on or after January 1,
2005, and any hypothetical earnings on such amounts.

(o) “Disability” shall mean a Participant (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Participating Employer. The Participant shall be
deemed to have incurred a Disability if the Participant is determined to be
totally disabled by the Social Security Administration.

(p) “Employer” shall mean the Company and any Related Employer.

 

I-2



--------------------------------------------------------------------------------

(q) “Employer Matching Account” shall mean an account established to record any
employer matching contributions credited for a Participant under the Plan with
respect to amounts deferred to the Plan on or after January 1, 2005, and any
hypothetical earnings on such amounts.

(r) “Fixed Date” shall mean the first day of a calendar year specified by a
Participant in his deferral election form, upon which a distribution of the
Restored Thrift Plan Benefit may be made to the Participant.

(s) “Grandfathered Account” shall mean any amounts deferred by a Participant
prior to January 1, 2005, or credited for his benefit as employer matching
contributions with respect to such deferrals, and any hypothetical earnings on
such amounts. The Grandfathered Account shall include any account-balance-type
benefits transferred to the Plan from the Murphy Oil Corporation Supplemental
Executive Retirement Plan.

(t) “Grandfathered Benefit” shall mean the benefit, if any, provided under
Article V that was earned and vested as of December 31, 2004, including any
benefit transferred to the Plan from the Murphy Oil Corporation Supplemental
Executive Retirement Plan. The Grandfathered Benefit shall be equal to the
present value as of December 31, 2004, of the Pension Plan Benefit which the
Participant would have been entitled to receive under the Plan if the
Participant had voluntarily terminated services with the Employer without cause
on December 31, 2004 and received payment of the benefits with the maximum value
available from the Plan on the earliest possible date allowed under the Plan to
receive a payment of benefits following the termination of services. Such
Grandfathered Benefit shall be increased for any subsequent calendar year to
equal the present value of the benefit the Participant actually becomes entitled
to receive, determined under the terms of the Plan as in effect on October 3,
2004, without regard to any further services rendered by the Participant after
December 31, 2004.

(u) “Identification Date” shall mean December 31 of any calendar year.

(v) “Participant” shall mean any employee of a Participating Employer who is
covered by this Plan as provided in Article III.

(w) “Participating Employer” shall mean the Company and each Adopting Employer.

(x) “Pension Plan” shall mean the Retirement Plan of Deltic Timber Corporation,
as it may be amended from time to time.

(y) “Plan” shall mean the Deltic Timber Corporation Supplemental Executive
Retirement Plan, originally effective as of January 1, 1997, as it has been or
may be amended from time to time.

(z) “Plan Year” shall mean the 12-month period ending on December 31.

 

I-3



--------------------------------------------------------------------------------

(aa) “Related Employer” shall mean any entity that is part of a controlled group
of corporations that includes the Company within the meaning of section 414(b)
of the Code or that is part of a group of trades or businesses under common
control with the Company within the meaning of section 414(c) of the Code.

(bb) “Restored Pension Plan Benefit” shall mean the benefit, if any, provided
under Article V, including any applicable Grandfathered Benefit.

(cc) “Restored Thrift Plan Benefit” shall mean the benefit, if any, provided
under Article IV.

(dd) “Separation from Service” shall mean the voluntary or involuntary
termination of employment of the Participant from the Employer. A Separation
from Service shall not have occurred (i) if the Participant is on military
leave, sick leave, or other bona fide leave of absence if the period of such
leave does not exceed six months, (ii) if the Participant has a right to
reemployment with the Employer pursuant to statute or contract, or (iii) if the
Employee and Employer intend that the Employee continue to provide more than
insignificant services to the Employer.

(ee) “Specified Employee” shall mean a key employee (as defined in Code
Section 416(i) without regard to Code Section 416(i)(5)) of the Employer if, as
of the date the employee Separates from Service with the Employer, any stock of
the Employer is publicly traded on an established securities market or
otherwise. An Employee shall be a Specified Employee only if the Employee meets
the requirements of Code Section 416(i)(1)(A)(i), (ii) or (iii) (applied in
accordance with the regulations thereunder and disregarding Section 416(i)(5))
at any time during the 12-month period ending on the Identification Date, and
only for the 12-month period beginning on the first day of the fourth month
following the applicable Identification Date.

(ff) “Supplemental Plan Benefits” shall mean the benefits, if any, provided
under Article VI hereof.

(gg) “Thrift Plan” shall mean the Thrift Plan of Deltic Timber Corporation, as
it may be amended from time to time.

(hh) “Trust” shall mean a trust agreement established by the Company to hold
assets for the purpose of defraying its obligations to Participants in
accordance with Section VIII(a), if any.

(ii) “Trustee” shall mean the persons or entity appointed to serve as the
trustee of the Trust.

(jj) “Unforeseeable Emergency” shall mean a severe financial hardship of the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in section 152(a) of the Code)
of the Participant, loss of the Participant’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, for example, as a

 

I-4



--------------------------------------------------------------------------------

result of a natural disaster), or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant. No Unforeseeable Emergency shall be deemed to exist for purposes of
the Plan if the emergency can be relieved through reimbursement or compensation
from insurance or otherwise, by liquidation of the Participant’s assets (to the
extent such liquidation would not cause severe financial hardship), or by
cessation of deferrals to the Plan.

 

I-5



--------------------------------------------------------------------------------

ARTICLE II

Administration

(a) Administrative Committee. The Board of Directors of the Company shall
appoint a committee to administer the Plan. If no such appointment has been
made, the Company shall serve as the Committee. The Committee shall have
complete control and discretion to manage the operation and administration of
the Plan. Not in limitation, but in amplification of the foregoing, the
Committee shall have the following powers:

(1) To determine all questions relating to the eligibility of employees to
participate or continue to participate;

(2) To maintain all records and books of account necessary for the
administration of the Plan;

(3) To interpret the provisions of the Plan and to make and to publish such
interpretive or procedural rules as are not inconsistent with the Plan and
applicable law;

(4) To compute, certify and arrange for the payment of benefits to which any
Participant or beneficiary is entitled;

(5) To process claims for benefits under the Plan by Participants or
beneficiaries;

(6) To engage consultants and professionals to assist the Committee in carrying
out its duties under this Plan; and

(7) To develop and maintain such instruments as may be deemed necessary from
time to time by the Committee to facilitate payment of benefits under the Plan.

(b) Committee’s Authority. The Committee may consult with Company officers,
legal and financial advisers to the Company and others, but nevertheless the
Committee shall have the full authority and discretion to act, and the
Committee’s actions shall be final and conclusive on all parties.

(c) Claims Procedure. A Participant or beneficiary, or his or her duly
authorized representative (“Claimant”), may file a claim for a benefit under the
Plan, and may appeal the denial of a claim. All claims and appeals should be
filed directly with the Committee. All decisions will be made in accordance with
the provisions of the Plan and Department of Labor Regulations
Section 2560.503-1 (the “Regulation”).

 

II-1



--------------------------------------------------------------------------------

(1) Claims Other Than for Disability Benefits. If a claim is for a benefit other
than for a “disability benefit” (as defined in the Regulation), the following
additional rules will apply:

(A) Notice of Decision. The Committee will notify the Claimant of its decision
with respect to a claim in writing or electronically. The notification will be
written in a manner calculated to be understood by the Claimant. If the claim is
wholly or partially denied, the notification will contain (i) specific reasons
for the denial, (ii) specific reference to the pertinent provisions of the Plan
upon which the denial is based, (iii) a description of any additional material
or information necessary for the Claimant to perfect the claim and an
explanation of why that material or information is necessary, and (iv) an
explanation of the steps to be taken if the Claimant wishes to submit a request
for review of the claim, as set forth in (B) below. The notification will be
given within 90 days after the claim is received by the Committee (or within 180
days, if special circumstances make it impossible to decide the claim within 90
days and the Committee notifies the Claimant in writing of the extension prior
to the end of the first 90-day period). If a decision is not provided within the
90 or 180-day period, the claim will be considered denied as of the last day of
such period and the Claimant may request a review of the claim, as provided in
(B) below.

(B) Review Procedure. Within 60 days after the date the Claimant is notified of
a denied claim (or, if applicable, within 60 days after the date on which the
claim is treated as denied), the Claimant may file a written request with the
Committee for a review of the denied claim. The Claimant may also make a written
request for access to and copies of pertinent documents in the possession of the
Committee, free of charge. The Claimant may submit with the written request for
review comments, documents, records and other information, and those materials
will be considered by the Committee, regardless of whether they were submitted
with or considered in the initial benefit determination. The Committee will
notify the Claimant of its decision in writing. The notification will be written
in a manner calculated to be understood by the Claimant and will contain
(i) specific reasons for the decision and (ii) specific reference to the
pertinent provisions of the Plan upon which the decision is based. The
notification will be given within 60 days after the request for review is
received by the Committee (or within 120 days, if special circumstances require
an extension of time for processing the request, such as an election by the
Committee to hold a hearing, and if written notice of such extension and
circumstances is given to the Claimant within the initial 60-day period). If a
decision is not made within the 60 or 120-day period, the claim will be
considered denied. Upon a final adverse determination on review, the Claimant
will be permitted to bring a civil action under ERISA Section 502(a).

 

II-2



--------------------------------------------------------------------------------

(2) Special Rules for Disability Benefits. If a claim is for a “disability
benefit” (as defined in the Regulation), the claim will be processed as
specified in paragraph (1) above, except that the following additional rules
will apply:

(A) Notice of Decision. The Committee will notify the Claimant of its decision
within 45 days of receipt of the claim. The 45-day period may be extended for an
additional 30 days if the extension is necessary due to matters beyond the
control of the Committee, and the Committee notifies the Claimant prior to the
expiration of the initial 45-day period of the circumstances requiring the
extension and the date by which the Committee expects to render a decision. The
30-day extension period can be extended for a second period of 30 days due to
matters beyond the control of the Committee, provided the Committee again
notifies the Claimant prior to the expiration of the first extension period in
the same manner as for the first extension. If the Claimant is asked to provide
additional information so that the claim can be adjudicated, the Claimant will
have 45 days to provide the additional information. In the case of an adverse
determination with respect to a claim, if an internal rule, guideline, protocol,
or other similar criterion was relied upon in making the decision, the Committee
will notify the Claimant that such a rule, guideline, protocol or other similar
criterion was relied on, and that a copy of such rule, guideline, protocol, or
other criterion will be provided free of charge to the Claimant upon written
request.

(B) Review Procedure. A Claimant will have 180 days following the receipt of an
adverse determination involving a disability benefit to request a review of the
determination. If a review of the adverse decision is requested:

(i) No deference will be given to the initial decision, and the review will be
conducted by an appropriate named fiduciary of the Plan who is neither the
individual who made the initial decision nor a subordinate of that individual.

(ii) If the initial decision was based in whole or in part on a medical
judgment, the appropriate named fiduciary will consult with a health care
professional who has appropriate training and experience in the field of
medicine involved in the medical judgment.

(iii) The Committee will provide to the Claimant the identity of medical or
vocational experts whose advice was obtained on behalf of the Plan in connection
with the adverse determination, without regard to whether the advice was relied
on in making the determination.

 

II-3



--------------------------------------------------------------------------------

(iv) Any health care professional engaged for purposes of reviewing the initial
decision will be an individual who is neither an individual who was consulted in
connection with the initial decision, nor a subordinate of that individual.

(v) The Committee must notify the Claimant of its decision on review within 45
days after the request for review is received, or within 90 days if special
circumstances require an extension of time, the Claimant is given written notice
of the extension within the first 45-day period, and the notice describes the
special circumstances and indicates the date a decision is expected to be made.

 

II-4



--------------------------------------------------------------------------------

ARTICLE III

Eligibility

An employee of a Participating Employer whose Pension Plan Benefit or Thrift
Plan Benefit is limited by the Applicable Code Provisions, or who has entered
into an agreement with a Participating Employer providing for Supplemental Plan
Benefits, shall be a Participant in the Plan. Notwithstanding anything to the
contrary in this Article III, (i) only the officers of the Company shall be
allowed to participate in the Plan with respect to Restored Thrift Plan
Benefits, and (ii) an employee whose Pension Plan or Thrift Plan Benefit is
limited by an Applicable Code Provision other than Code Section 415, or who has
an agreement providing for Supplemental Plan Benefits, must be part of a select
group of management or highly compensated employees to participate in the Plan.

An employee who is eligible to participate in the Plan must, as a condition to
becoming a Participant, complete such applications and other forms as requested
by the Committee, and must submit to such physical examinations as may be
required in order for the Participating Employer to purchase, at its discretion,
one or more life insurance policies on the life of the Participant, in such
amounts as the Committee shall determine.

 

III-1



--------------------------------------------------------------------------------

ARTICLE IV

Restored Thrift Plan Benefit

(a) General. A Participant’s Restored Thrift Plan Benefit shall consist of any
amounts credited to his Deferred Compensation Account under paragraph (b), his
Employer Matching Account under paragraph (c), or his Grandfathered Account.

(b) Deferred Compensation.

(1) Any Participant may elect to defer, for a calendar year, that amount of his
Compensation to be earned during such calendar year that he has elected to defer
to the Thrift Plan but which cannot be deferred to the Thrift Plan because of
the Applicable Code Provisions, which amounts shall be credited to his Deferred
Compensation Account. Any deferral election under this subparagraph (1) shall be
in writing, signed by the Participant, and delivered to the Committee within
such times prior to the beginning of the calendar year as the Committee shall
specify.

(2) An employee who first becomes eligible to defer Compensation to the Plan on
or after the beginning of a calendar year shall be permitted to file a deferral
election form with the Committee within the thirty (30) day period following his
or her initial eligibility to participate, provided such election applies only
to Compensation payable with respect to services to be performed subsequent to
the date the election is filed with the Committee. Any election that relates to
Compensation that is earned based upon a specified performance period shall be
deemed to apply to Compensation paid for services performed subsequent to the
election if the election applies to the portion of the Compensation equal to the
total amount of the Compensation for the service period multiplied by a
fraction, the numerator of which is the number of days remaining in the
performance period and the denominator of which is the total number of days in
the performance period.

(3) A deferral election made under this Article IV shall be irrevocable during
the period to which it relates; provided, however, the Committee shall cancel a
deferral election if the Participant experiences an Unforeseeable Emergency
under the Plan or a financial hardship under the Thrift Plan.

(4) Any election by a Participant under this Article IV shall be made on a form
or forms prescribed by the Committee (the terms of which are incorporated herein
by reference), and shall specify the amount of Compensation to be deferred.

(5) Notwithstanding anything to the contrary in this Article IV, a Participant
shall be permitted to elect to defer Compensation relating to services performed
on or before December 31, 2005, provided a written deferral election is
submitted to the Committee on or before March 15, 2005.

 

IV-1



--------------------------------------------------------------------------------

(c) Employer Match. If, during any Plan Year, the matching employer contribution
under the Thrift Plan is limited by Applicable Code Provisions, the difference
between (i) the matching employer contribution that would have been made to the
Thrift Plan for the Participant but for the Applicable Code Provisions, and
(ii) the matching employer contribution actually made to the Thrift Plan for
such Plan Year, shall be credited to the Participant’s Employer Matching
Account. In addition, in the event that matching employer contributions under
the Thrift Plan are not made because of an Applicable Code Provision limiting
the Participant’s salary reduction election under the Thrift Plan, then the
Participant’s Compensation deferrals hereunder shall be treated as deferrals
under the Thrift Plan that cannot be matched thereunder and this “lost” matching
contribution shall be provided for such Participant under this Plan. Each
Participant must file an election as to the time and form of payment of any
amounts credited to his Employer Matching Account under the Plan. Such election
shall be in writing, signed by the Participant, and delivered to the Committee
within the times prescribed in paragraph (a) above, treating the calendar year
for which an amount is credited to the Employer Matching Account as the calendar
year in which Compensation is earned for purposes of the timing rules.

(d) Establishment of Bookkeeping Accounts. The Committee shall establish a
Deferred Compensation Account, an Employer Matching Account, and a Grandfathered
Account in the name of each Participant in order to record the Restored Thrift
Plan Benefit of a Participant. The Accounts shall be credited with amounts
deferred by or credited on behalf of the Participant, and shall be charged from
time to time with all amounts that are distributed to the Participant. Separate
sub-accounts shall be maintained to record any amounts deferred or credited
during each Plan Year, to which a Participant’s elections as to the timing and
form of payment apply. All amounts that are credited to the Participants’
Accounts shall be credited solely for purposes of accounting and computation. A
Participant shall not have any interest in or right to such Accounts at any
time.

(e) Crediting of Interest. At least once each month, each Participant’s Account
shall be credited with interest at a rate equal to the interest that would be
earned were such Accounts invested in accordance with the Participant’s
investment elections under the Thrift Plan.

(f) Valuation of Accounts. The value of a Participant’s Accounts shall be
determined by the Committee and the Committee may establish such accounting
procedures as are necessary to account for the Participant’s interest in the
Plan. Each Participant’s Accounts shall be valued as of the last day of each
Plan Year or more frequently as determined by the Committee. The Committee shall
furnish each Participant with an annual statement of his Accounts.

 

IV-2



--------------------------------------------------------------------------------

(g) Election of Time and Form of Payment of Deferred Compensation Account and
Employer Matching Account. Subject to the provisions of this paragraph (g), a
Participant shall elect, at the time he files a deferral election form with the
Committee for a Plan Year, the time and manner in which his interest in any
amounts credited to his Deferred Compensation Account or Employer Matching
Account for such Plan Year, and any earnings on such amounts, shall be paid to
him, from among the following options:

(1) Options as to Time of Payment. The options available to a Participant as to
time of payment shall be as follows:

(A) Upon Separation from Service (due to Retirement, Disability or otherwise),
or

(B) Upon the occurrence of a Fixed Date selected by the Participant, or

(C) Upon the earlier of Separation from Service or the occurrence of a Fixed
Date.

Actual payment shall be made on the elected Fixed Date or on the first day of
the month following Separation from Service, as applicable. Notwithstanding
anything to the contrary in this Plan, in the event a Participant is a Specified
Employee, any payments to which the Participant would otherwise be entitled
during the first six (6) months following his Separation from Service for
reasons other than death or Disability shall be accumulated and paid on the
first day of the seventh (7th) calendar month following the Participant’s
Separation from Service (or, if earlier, on the first day of the month following
his date of death).

(2) Options as to Form of Payment. The options available to a Participant as to
forms of payment shall be as follows:

(A) a lump sum,

(B) five (5) approximately equal annual installments, or

(C) ten (10) approximately equal annual installments.

In the event a Participant elects installment payments, each such payment shall
be equal to the balance in the Participant’s Accounts as of the end of the month
immediately preceding the date of payment, divided by a fraction, the numerator
of which is one (1), and the denominator of which is the total number of
payments in the series minus the number of prior payments made.

(3) Failure to Elect Time or Form of Payment; Events Overriding Elections. In
the event a Participant fails to properly elect a time or form of payment under
this paragraph (g), such amounts shall be paid to him in a single lump sum on
the first day of the month following his Separation from Service

 

IV-3



--------------------------------------------------------------------------------

(subject to subparagraph (1) above); provided, however, that notwithstanding any
election made by a Participant as to the time or form of payment, such amounts
shall be paid in a single lump sum on the first day of the month following the
earliest to occur of the following events:

(A) Upon his death; or

(B) Upon a Change in Control.

(4) Subsequent Changes in the Time or Form of Payment. Notwithstanding anything
to the contrary in this Article IV, a Participant shall have the right to defer
the receipt of or change the form of payments owed to him under this paragraph
(g). Any such change election (i) must be submitted in writing to the Committee,
(ii) shall not be given effect until the date which is twelve (12) months after
the date the request is submitted, (iii) except with respect to payments made on
account of Disability, death or Unforeseeable Emergency, any payments to which
the election relates must be deferred for a period of at least five (5) years
from the date the election is submitted (or, if the election to be changed is an
election of a payment at a Fixed Date, for at least five (5) years from the date
such payment or the first amount would otherwise have been paid), and (iv) if
the election to be changed is an election of payment at a Fixed Date, the
election must be submitted at least twelve (12) months prior to the date the
payment or the first amount was scheduled to be paid. For purposes of this
subparagraph (4), the Participant’s election to receive payments in the form of
installments shall be treated as the right to a series of separate payments,
such that each installment payment owed shall be deemed to be a single payment.
Notwithstanding anything to the contrary in this subparagraph (4), Participants
shall have the right to change the timing and form of payments of such amounts
at any time prior to December 31, 2006, without regard to the restrictions in
clauses (ii), (iii) and (iv) of this subparagraph, provided that any such
election that is submitted after December 31, 2005 shall not apply to amounts
otherwise payable in calendar year 2006 and shall not cause an amount not
otherwise payable in calendar year 2006 to be paid during 2006.

(5) Permitted Acceleration of Payment. Notwithstanding anything to the contrary
in this paragraph (g), the Committee shall accelerate the time or schedule of a
payment otherwise owed to a Participant under the following circumstances:

(A) To the extent necessary to comply with the terms of a domestic relations
order (as defined in Code Section 414(p)(1)(B)), provided the payment is made to
an individual other than the Participant; or

(B) Subject to Section IV(g)(1), to the extent benefits payable to the
Participant are required to be included in income under Code section 409A and
the regulations thereunder, provided that any payments shall

 

IV-4



--------------------------------------------------------------------------------

not exceed the amount required to be included in income as a result of the
failure to comply with the requirements of Code Section 409A and the regulations
thereunder.

(h) Time and Form of Payment of Grandfathered Account. Except to the extent a
Participant has selected to receive payment of his Grandfathered Account in
(i) a single lump sum, or (ii) five (5) approximately equal annual installments,
the time and payment of any Grandfathered Accounts shall be determined by the
Committee in its sole discretion, which shall be exercised in a uniform manner;
provided, however, that payment of such amounts will commence no later than the
last day of the calendar year in which occurs the earlier of (i) the date the
Participant attains age sixty-five (65) (or the date of retirement, if later),
or (ii) the date of the Participant’s death.

(i) Death Benefit. In the event of a Participant’s death, his Beneficiary shall
be entitled to receive a benefit equal to the Participant’s remaining Restored
Thrift Plan Benefit. Any death benefit payable hereunder shall be made in a
single lump sum on the first day of the month following the date of death.

(j) Payments Due to Unforeseeable Emergency. If the Committee determines, in its
sole discretion, that the Participant has incurred an Unforeseeable Emergency,
the Committee may distribute all or a portion of the amount of his Deferred
Compensation Account and/or Employer Matching Account in a lump sum. The amount
of any such distribution shall be limited to the amount reasonably necessary to
satisfy the emergency need, as determined under regulations issued by the
Secretary of the Treasury, including any amounts necessary to pay any federal,
state or local income taxes reasonably anticipated to result from the
distribution, after taking into account any additional Compensation that will be
available to the Participant upon the cancellation of his deferral election.

 

IV-5



--------------------------------------------------------------------------------

ARTICLE V

Restored Pension Plan Benefit

(a) Amount of Benefit. If the normal form of pension payable to the Participant
from the Pension Plan is limited by the Applicable Code Provisions, the
difference between the normal form of pension that would be payable to the
Participant under the Pension Plan but for the Applicable Code Provisions and
such Participant’s Basic Pension Plan Benefit shall be provided for such
Participant under this Plan.

(b) Time and Form of Payment of Restored Pension Plan Benefit. Payment of a
Participant’s Restored Pension Plan Benefit (other than the Grandfathered
Benefit) shall begin on the first day of the earliest month as of which the
Participant is eligible to receive unreduced payments under the Pension Plan,
but not earlier than the Participant’s Separation from Service; provided,
however, that in the event a Participant is a Specified Employee, any payments
to which the Participant would otherwise be entitled during the first six
(6) months following his Separation from Service for reasons other than death or
Disability shall be accumulated and paid on the first day of the seventh
(7th) calendar month following the Participant’s Separation from Service (or, if
earlier, on the first day of the month following his date of death). Unless the
Qualified Joint and Survivor Pension under subparagraph (1) below or an
alternate form under subparagraph (2) below is applicable, the Restored Pension
Plan Benefit (other than the Grandfathered Benefit) shall be paid as a Single
Life Pension, providing monthly payments to the Participant during the remaining
life of the Participant.

(1) Qualified Joint and Survivor Pension. Unless the Participant elects an
alternate form of payment in accordance with subparagraph (2) below, a
Participant who is married on the date his Restored Pension Plan Benefits are
scheduled to commence shall receive payment in the form of a Qualified Joint and
Fifty Percent (50%) Survivor Pension. Under this form, an adjusted amount shall
be paid to the Participant for his lifetime; and the spouse (to whom the
Participant was married when payments commenced), if surviving at the
Participant’s death, shall receive thereafter for life a monthly Restored
Pension Plan Benefit of fifty percent (50%) of the adjusted monthly amount paid
to the Participant. The adjusted amount payable to the Participant shall be
determined so that the value of the payments expected to be made to the
Participant and his spouse is the Actuarial Equivalent of the Restored Pension
Plan Benefit payable as a Single Life Pension. The last payment shall be made as
of the first day of the month in which occurs the death of the last surviving of
the Participant and his spouse.

(2) Alternate Forms of Payment. In lieu of payment in the form of a Single Life
Pension or a Qualified Joint and Survivor Pension, a Participant may elect prior
to the date payment of the Restored Pension Plan Benefit has commenced to
receive payment of his Restored Pension Plan Benefit in

 

V-1



--------------------------------------------------------------------------------

accordance with one of the following options, in an Actuarially Equivalent
amount:

(A) Qualified Joint and More Than Fifty Percent (50%) Survivor Pension. Under
this form, payments are made in the same manner as described in subparagraph
(1) above, but with the percentage continued to the spouse being a specified
percentage greater than Fifty Percent (50%) but not in excess of One Hundred
Percent (100%).

(B) Certain and Life Pension. Under this form, the Participant shall receive a
Restored Pension Plan Benefit payable for his further lifetime; however, if he
dies after his Restored Pension Plan Benefit commenced but before receiving a
guaranteed number of monthly payments (specified by the Participant but not to
exceed the lesser of 120 or the months of life expectancy of the Participant and
his designated Beneficiary), then monthly payments, in the same amount, will
continue to his Beneficiary(ies), until the total number of payments made
(including those to the Participant and those to the Beneficiary(ies)) equals
such guaranteed number. If the Beneficiary(ies) should die before such total
guaranteed number of payments have been made, the remaining payments will be
made to the estate of such Beneficiary(ies) (or, if designated by the
Participant, to a secondary Beneficiary(ies)), either in an Actuarially
Equivalent single sum or as monthly payments.

(C) Non Spousal Joint and Survivor Pension. Under this form, the Participant
shall receive a Restored Pension Plan Benefit payable for life, and payments in
the amount of a specified percentage (not to exceed One Hundred Percent
(100%)) of such benefit shall, if the Participant’s death occurs after payments
commenced, be continued to a designated contingent pensioner during the
contingent pensioner’s lifetime.

(c) Time and Form of Payment of Grandfathered Benefit. The Committee, in its
sole discretion, shall determine the timing and method of payment of the
Grandfathered Benefit; provided, however, that payment will commence no later
than the last day of the calendar year in which occurs the earlier of (i) the
date the Participant attains age sixty-five (65) (or the date of retirement, if
later) or (ii) the date of the Participant’s death, provided such discretion
shall be exercised in a uniform manner.

(d) Death Benefits. In the event any death benefit payable under the Pension
Plan prior to commencement of the Basic Pension Plan Benefit thereunder is
limited by Applicable Code Provisions, the amount by which such death benefit is
so limited shall be payable hereunder. Any such death benefit shall be paid on
the first day of the earliest month following the Participant’s death as of
which the beneficiary of the death benefit under the Pension Plan is entitled to
receive an unreduced benefit, and shall be paid in the form of a monthly pension
equal to fifty percent (50%) of the Participant’s benefit.

 

V-2



--------------------------------------------------------------------------------

ARTICLE VI

Supplemental Plan Benefits

(a) Amount of Benefit. In addition to any benefits described elsewhere in this
Plan, the Plan shall pay to a Participant such benefits as may be described in a
separate contract or agreement entered into by and between the Participant and
the Employer.

(b) Time and Form of Payment of Supplemental Plan Benefits. Except to the extent
provided otherwise in the separate contract or agreement, any Supplemental Plan
Benefit that is in the nature of an increase in the Restored Pension Plan
Benefit shall be paid at the time and in the form applicable to the Restored
Pension Plan Benefit, and any Supplemental Plan Benefit that is in the nature of
an increase in the Restored Thrift Plan Benefit shall be paid at the time and in
the form applicable to the Restored Thrift Plan Benefit. Notwithstanding
anything to the contrary in this Plan or in a separate contract or agreement, in
the event a Participant is a Specified Employee, any payments to which the
Participant would otherwise be entitled during the first six (6) months
following his Separation from Service for reasons other than death or Disability
shall be accumulated and paid on the first day of the seventh (7th) calendar
month following the Participant’s Separation from Service (or, if earlier, on
the first day of the month following his date of death).

(c) Death Benefits. If a Supplemental Plan Benefit is in the nature of an
increase in the Restored Pension Plan Benefit, any death benefit payable in
connection with such benefit shall be paid at the time and in the form
applicable to the death benefit attributable to the Restored Pension Plan
Benefit, and if a Supplemental Plan Benefit is in the nature of an increase in
the Restored Thrift Plan Benefit, any death benefit payable in connection with
such benefit shall be paid at the time and in the form applicable to the death
benefit attributable to the Restored Thrift Plan Benefit. If a Supplemental Plan
Benefit is unrelated to the Restored Pension Plan Benefit or the Restored Thrift
Plan Benefit, then any death benefit provided for in the terms of the separate
contract or agreement shall be payable in accordance with those terms.

 

VI-1



--------------------------------------------------------------------------------

ARTICLE VII

Amendment and Termination

(a) In General. The Plan may be amended at any time, or from time to time, by
the Company, and the Plan may be terminated at any time by the Company. Any such
amendment or termination shall be ratified and approved by the Company’s Board
of Directors.

(b) Effect of Amendment or Termination.

(1) No such amendment or termination shall reduce the amounts to which any
Participant is entitled as of the date of such amendment or termination.

(2) Upon termination, the Company shall distribute to Participants (or their
beneficiaries) their vested interests in their Accounts in a lump sum, under the
following circumstances:

(A) If the Plan is terminated within twelve (12) months of a corporate
dissolution taxed under Code Section 331, or with the approval of a bankruptcy
court pursuant to 11 U.S.C. 503(b)(1)(A), provided all amounts deferred under
the Plan are included in the gross incomes of Participants in the latest of
(i) the calendar year in which the Plan termination occurs, (ii) the calendar
year in which the amount is no longer subject to a substantial risk of
forfeiture, or (iii) the first calendar year in which the payment is
administratively practicable;

(B) If the Plan is terminated within thirty (30) days preceding or the twelve
(12) months following a Change in Control, provided that the Employer also
terminates all substantially similar arrangements and all amounts deferred under
the Plan and such arrangements are distributed within twelve (12) months of the
termination; or

(C) If all arrangements subject to Code Section 409A that are sponsored by the
Employer and that are required to be aggregated with the Plan under Treasury
Regulation Section 1.409A-1(c) are terminated, only amounts that would be
payable to the Participants without regard to the termination of the Plan are
paid within twelve (12) months of the termination, all amounts are paid within
twenty-four (24) months of the termination, and the Employer does not adopt a
new arrangement that would be aggregated with the Plan under Treasury Regulation
Section 1.409A-1(c) at any time within five (5) years of the date of termination
of the arrangement; or

(D) Such other events and conditions as the Commissioner of the Internal Revenue
Service may prescribe.

 

VII-1



--------------------------------------------------------------------------------

ARTICLE VIII

Miscellaneous

(a) Establishment of Trust. The Company may establish one or more trusts
substantially in conformance with the terms of the model trust described in
Revenue Procedure 92-64 to assist in meeting the obligations of the
Participating Employers to Participants under this Plan. Except as otherwise
provided in the Plan or the terms of the trust agreement, any such trust or
trusts shall be established in such manner as to permit the use of assets
transferred to the trust and the earnings thereon to be used by the Trustee
solely to satisfy the liability of a Participating Employer in accordance with
the Plan. A Participating Employer, in its sole discretion, and from time to
time, may make contributions to the Trust. Unless otherwise paid by the
Participating Employer, all benefits under the Plan and expenses chargeable to
the Plan shall be paid from the Trust. The powers, duties and responsibilities
of the Trustee shall be as set forth in the trust agreement and nothing
contained in the Plan, either expressly or by implication, shall impose any
additional powers, duties or responsibilities upon the Trustee.

(b) Payments to Minors and Incompetents. If the Committee receives satisfactory
evidence that a person who is entitled to receive any benefit under the Plan, at
the time such benefit becomes available, is a minor or is physically unable or
mentally incompetent to receive such benefit and to give a valid release
therefor, and that another person or an institution is then maintaining or has
custody of such person, and that no guardian, committee, or other representative
of the estate of such person shall have been duly appointed, the Committee may
authorize payment of such benefit otherwise payable to such person to such other
person or institution; and the release of such other person or institution shall
be a valid and complete discharge for the payment of such benefit.

(c) Plan Not a Contract of Employment. The Plan shall not be deemed to
constitute a contract of employment between the Participating Employer and any
Participant, nor to be consideration for the employment of any Participant.
Nothing in the Plan shall give a Participant the right to be retained in the
employ of the Participating Employer; all Participants shall remain subject to
discharge or discipline as employees to the same extent as if the Plan had not
been adopted.

(d) No Interest in Assets. Nothing contained in the Plan shall be deemed to give
any Participant any equity or other interest in the assets, business or affairs
of the Participating Adopting Employer. No Participant in the Plan shall have a
security interest in assets of the Participating Employer used to make
contributions or pay benefits.

(e) Recordkeeping. Appropriate records shall be maintained for the Plan, subject
to the supervision and control of the Committee.

 

VIII-1



--------------------------------------------------------------------------------

(f) Non-Alienation of Benefits. Except as may be permitted elsewhere in the
Plan, no benefit under the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge, and any
attempt to do so shall be void. No benefit under the Plan shall in any manner be
liable for or subject to the debts, contracts, liabilities, engagements or torts
of any person. If any person entitled to benefits under the Plan shall become
bankrupt or shall attempt to anticipate, alienate, sell, transfer, assign,
pledge, encumber or charge any benefit under the Plan, or if any attempt shall
be made to subject any such benefit to the debts, contracts, liabilities,
engagements or torts of the person entitled to any such benefit, except as
specifically provided in the Plan, then such benefits shall cease and terminate
at the discretion of the Committee. The Committee may then hold or apply the
same or any part thereof to or for the benefit of such person or any dependent
or beneficiary of such person in such manner and proportions as it shall deem
proper.

(g) State Law. This Plan shall be construed in accordance with the laws of the
State of Arkansas.

(h) Liability Limited. In administering the Plan, neither the Committee nor any
officer, director or employee thereof, shall be liable for any act or omission
performed or omitted, as the case may be, by such person with respect to the
Plan; provided, that the foregoing shall not relieve any person of liability for
gross negligence, fraud or bad faith. The Committee, its officers, directors and
employees shall be entitled to rely conclusively on all tables, valuations,
certificates, opinions and reports that shall be furnished by any actuary,
accountant, trustee, insurance company, consultant, counsel or other expert who
shall be employed or engaged by the Committee in good faith.

(i) Protective Provisions. Each Participant shall cooperate with the Committee
by furnishing any and all information requested by the Committee in order to
facilitate the payment of benefits hereunder, taking such physical examinations
as the Committee may deem necessary and taking such other relevant action as may
be requested by the Committee. If a Participant refuses so to cooperate or makes
any material misstatement of information or nondisclosure of medical history,
then no benefits will be payable hereunder to such Participant or his
beneficiary, provided that, in the Committee’s sole discretion, benefits may be
payable in an amount reduced to compensate the Participating Employer for any
loss, cost, damage or expense suffered or incurred by the Participating Employer
as a result in any way of such action, misstatement or nondisclosure.

(j) Successor Plan. In the event a Participant ceases to be eligible to
participate in the Plan, but becomes eligible under any other nonqualified
deferred compensation plan maintained by an Employer, then the Participant’s
benefits under this Plan shall, in the discretion of the Committee, cease to be
governed by this Plan and shall instead be governed by the provisions of the
other plan.

 

VIII-2



--------------------------------------------------------------------------------

(k) Impact on Other Benefits. This Plan shall not be construed to impact or
cause the denial of any benefits to which any Participant may be entitled under
any other welfare or benefit plan of any Participating Employer.

(l) Other Plans. Payments made to Participants under this Plan shall not be
includable as salary or compensation for purposes of determining the amount of
employee benefits under any other retirement, pension, profit-sharing or welfare
benefit plans of the Participating Employers.

(m) Taxes and Tax Withholding. The Committee and/or the Trustee shall withhold
from any contribution to, amounts accumulated under, or distribution from the
Plan or Trust such amounts as the Committee or the Trustee shall determine to be
appropriate for Federal, State or local taxes applicable thereto. In the event a
payment from the Plan is at the time of distribution subject to the Medicare
portion of the Federal FICA tax, the payment shall be adjusted upwards so that
the net payment to the Participant equals the amount that would be payable if
such tax did not apply to the payment.

(n) Severability. If any provision of this Plan is found, held or deemed to be
void, unlawful, or unenforceable under any applicable statute or other
controlling law, the remainder of the Plan shall continue in full force and
effect.

(o) Headings and Subheadings. Headings and subheadings in this Plan are for
reference only. In the event of a conflict between a heading or subheading and
the content of an article or paragraph, the content shall control.

(p) Gender. The masculine, as used herein, shall be deemed to include the
feminine and the singular to include plural, except where the context requires a
different construction.

(q) Right of Offset. The Participating Employers shall have the right to offset
against any benefits payable to any Participant or Beneficiary any amounts owed
by the Participant to the Participating Employer.

IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officer this      day of                     , 2006.

 

DELTIC TIMBER CORPORATION By:  

 

Its:  

 

  “COMPANY”

 

VIII-3